 1
 2
 3
 4
 5
 6                                      UNITED STATES DISTRICT COURT
 7                                     EASTERN DISTRICT OF CALIFORNIA
 8
 9   JESSE WASHINGTON,                                            Case No. 1:17-cv-00302-LJO-EPG (PC)
10                               Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                                  MOTION FOR ATTENDANCE OF
11   v.                                                           WITNESSES
12   H. GAMBOA, and R. ROQUE                                      (ECF No. 52)
13                               Defendants.
14
15            Plaintiff, Jesse Washington, is a state prisoner proceeding pro se and in forma pauperis
16   with this civil rights action filed pursuant to 42 U.S.C. § 1983. This action proceeds on
17   Plaintiff’s claims against defendants H. Gamboa and R. Roque for retaliation in violation of the
18   First Amendment. (ECF Nos. 1, 9, 11, 13, 36, 38, 49, 58.) The trial in this case is set for
19   November 19, 2019, at 1:00 p.m. (ECF No. 43.)
20            Plaintiff has filed a motion for attendance of incarcerated witnesses and supporting
21   declarations. (ECF No. 52.) Defendants have filed an opposition to the motion (ECF No. 61),
22   and Plaintiff has filed a reply to Defendants’ opposition (ECF No. 66).
23            Plaintiff seeks to bring two inmate witnesses to trial: (1) Reginal Bunn; and (2) Tony
24   Scully.1 (ECF No. 52.) Defendants object to the attendance of both witnesses. (ECF No. 61.)

25            For the reasons described below, the Court finds that Mr. Bunn and Mr. Scully should

26
              1
                 Plaintiff also requests that he be allowed to utilize the statement of another inmate, inmate Thompson,
27   “only as rebuttal and impeachment purposes against Defendant Roque in a previous filed lawsuit in 2016.” (ECF
     No. 52 at 5.) Plaintiff does not, however, request that this witness testify at trial. Further, Plaintiff has not provided
28
     sufficient information to demonstrate that this witness’s testimony is relevant and that his attendance at trial is
     warranted.

                                                                 1
 1   be brought to testify at the upcoming trial.
 2     I.    DISCUSSION
 3           A. Untimely Motion
 4           Defendants object that Plaintiff’s motion for attendance of incarcerated witnesses is
 5   untimely. (ECF No. 61 at 2.) Plaintiff concedes that his motion is untimely but seeks leave of
 6   the Court for the late filing and claims that the lateness was due to excusable neglect, citing a
 7   modified program at Plaintiff’s current place of confinement, and difficulties with access to the
 8   law library and obtaining photo copies. (ECF Nos. 52, 66.)
 9           The deadline for Plaintiff to file his motion for attendance of incarcerated witnesses was
10   July 12, 2019. (ECF No. 43.) Plaintiff did not file his motion until August 30, 2019. Plaintiff
11   provides a limited explanation for the lateness of his filing. (ECF Nos. 52, 66.) He also
12   previously explained in greater detail the circumstances that resulted in the delayed filing of
13   Plaintiff’s pretrial statement. (See ECF No. 54.) The Court granted Plaintiff’s request to accept
14   a late-filed pretrial statement, given the time remaining before trial, but questioned whether the
15   conditions cited by Plaintiff actually caused Plaintiff’s delay. (ECF No. 59.) Although the
16   Court again questions whether the conditions at Plaintiff’s institution of confinement have
17   actually caused Plaintiff’s delay in filing the motion for attendance of incarcerated witnesses,
18   the Court will grant Plaintiff’s request to accept the late filing in light of the time remaining
19   before trial.2
20           B. Cost -Benefit Analyses of Attendance of Witnesses
21           The court has discretion on whether to issue a writ of habeas corpus ad testificandum.
22   See Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994); Cummings v. Adams, 2006 WL
23   449095, at *3 (E.D. Cal. Feb. 17, 2006) (“The determination whether to issue a writ of habeas
24   corpus ad testificandum rests within the sound discretion of the district court.”).
25           The Court has conducted cost-benefit analyses regarding whether the inmates should
26
27           2
               The Court also notes that, in the initial scheduling order, the deadline for filing motions for the
     attendance of incarcerated witnesses was set for September 3, 2019. (ECF No. 31 at 8.) This deadline was,
28
     however, subsequently advanced to July 12, 2019, when the Court accelerated the trial date in this case (See ECF
     No. 43).

                                                             2
 1   come to court, and has determined that Mr. Bunn and Mr. Scully should come to court to
 2   testify. See Cummings, 2006 WL 449095, at *3; Wiggins v. County of Alameda, 717 F.2d 466,
 3   468 n.1 (9th Cir. 1983) (setting out factors to consider in determining whether to issue a writ to
 4   bring a state prisoner witness into federal court: (1) whether the inmate’s presence will
 5   substantially further the resolution of the case; (2) the security risks presented by the inmate’s
 6   presence; (3) the expense of the prisoner’s transportation and safekeeping, and (4) whether the
 7   suit can be stayed until the prisoner is released without prejudice to the cause asserted).
 8               1. Witness Bunn
 9           Defendants contend that Mr. Bunn should not be brought to trial to testify because his
10   testimony will not substantially further resolution of this case. Defendants argue that Mr.
11   Bunn’s declaration does not establish “that Plaintiff did not, in fact, possess more CDs than
12   those he had seen or of which he is aware,” and that Plaintiff’s testimony would be the best
13   evidence of the number of CDs that he possessed. (ECF No. 61 at 4-5.) Defendants therefore
14   assert that the inconvenience and expense of transporting Mr. Bunn to court for trial outweighs
15   any benefit he could provide.
16           The Court disagrees. Mr. Bunn states in his declaration that he will willingly testify at
17   the trial as to the following: he was a cellmate of Plaintiff’s at the time of the alleged incidents
18   and he saw and heard Defendants’ search of the cell, including the demeanor of Defendants
19   before the search and Defendants’ throwing of property items around the cell during the search;
20   he saw Defendants exiting the cell and the items that Defendants took with them; and he saw
21   the condition of the cell following the search. (ECF No. 52 at 8.) Mr. Bunn states he also
22   witnessed Plaintiff’s return to the cell; he witnessed Plaintiff’s request to unit floor officers to
23   be released to the program office to talk with Defendants about the cell search and confiscation
24   of Plaintiff’s property; and that he witnessed that Plaintiff was released to do so. (Id. at 8-9.)
25   Finally, Mr. Bunn states that he was familiar with and personally listened to all of Plaintiff’s
26   musical CDs, and that during the time Plaintiff was confined at CSP-COR, Mr. Bunn never saw
27   Plaintiff with, and Plaintiff was not known to possess, more than fifteen musical CDs. (Id. at 9.)
28           As to whether Plaintiff would be the best witness to testify regarding the number of


                                                       3
 1   CDs he possessed, the number of CDs Plaintiff possessed is a disputed fact in this case, and
 2   thus, Mr. Bunn’s testimony on this, as well as the other issues on which he indicates he will
 3   testify, is relevant and will substantially further the resolution of this case.
 4           The Court notes, however, that it is only determining that Mr. Bunn should be brought
 5   to Court to testify because his testimony is sufficiently relevant to warrant the cost. The Court
 6   is not precluding objections to his testimony, which is a question to be addressed either in
 7   motions in limine or at trial.
 8               2. Witness Scully
 9           Defendants contend that Mr. Scully’s testimony will not substantially further resolution
10   of this case. Specifically, Defendants contend that Plaintiff has not established that Mr. Scully
11   has actual knowledge on the issue for which Plaintiff seeks to have Mr. Scully testify—the
12   statements made by Defendant Gamboa to Plaintiff following the search of Plaintiff’s cell and
13   the confiscation of Plaintiff’s property.
14           Plaintiff represents that Mr. Scully has confirmed to Plaintiff that he is willing to testify
15   at trial and will testify to the following: during the relevant time, Mr. Scully was housed on the
16   bottom tier in a cell that was below and one cell over from Plaintiff’s and Mr. Bunn’s cell;
17   Mr. Scully witnessed Defendant Gamboa’s negative attitude toward Plaintiff when Plaintiff
18   approached Gamboa following the search of Plaintiff’s cell and the confiscation of Plaintiff’s
19   property; and Mr. Scully specifically heard Gamboa tell Plaintiff that Plaintiff should not have
20   sent the appeal to the Director’s Level Review, and that Plaintiff had nothing coming and got
21   what he deserved. (ECF No. 52 at 4-5.) The Court finds the declaration of Plaintiff to be
22   sufficient to represent Mr. Scully’s proposed testimony. The Court also finds that this
23   testimony is relevant and will substantially further the resolution of this case.
24           Defendants also object to Mr. Scully as a witness, arguing that Plaintiff is seeking to
25   have Mr. Scully testify at trial regarding a subject on which Mr. Scully was not disclosed in the
26   initial disclosures. Defendant concedes that Plaintiff identified Mr. Scully in supplemental
27   disclosures, which were filed with the Court at ECF No. 25, and disclosed the following:
28   “Inmate Scully (# ) was assigned to 3Aod-141 on March 14, 2016, and witnessed the actions of


                                                        4
 1   Defendants when conducting the retaliatory cell search of Plaintiff’s cell #3Aod-242.” (ECF
 2   No. 25.) Defendants contend, however, that because this disclosure did not identify Scully as a
 3   witness who heard Gamboa’s alleged statement to Plaintiff following the search and
 4   confiscation of property, Plaintiff should be foreclosed from using Mr. Scully as a witness.
 5   (ECF No. 61.) Plaintiff responds that Mr. Scully is listed in Plaintiff’s pretrial statement and
 6   declaration in support of pretrial statement as having personal knowledge of Defendant
 7   Gamboa’s statement. (ECF No. 66.)
 8           The Court notes that it is only determining here that Mr. Scully should be brought to
 9   Court to testify because his testimony is sufficiently relevant to warrant the cost. The Court is
10   not precluding objections to his testimony, which is a question to be addressed either in
11   motions in limine or at trial.
12    II.    CONCLUSION AND ORDER
13           After conducting the cost-benefit analyses, the Court finds that Mr. Bunn and
14   Mr. Scully should be brought to testify at the upcoming trial. Accordingly, IT IS ORDERED
15   that Plaintiff’s motion for the attendance of witnesses is GRANTED.
16           Approximately one month before the trial the Court will issue writs of habeas corpus ad
17   testificandum to have Mr. Bunn and Mr. Scully brought to the court to testify at the trial.
18
     IT IS SO ORDERED.
19
20       Dated:     October 7, 2019                             /s/
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28


                                                      5
